Citation Nr: 1828273	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected bilateral pes planus and bilateral knee disabilities


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2013, August 2015, May 2016, and January 2017, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in August 2017 and received a response later that month.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).
 

VETERAN'S CONTENTIONS 

The Veteran asserts that his lumbar spine condition (described as low back pain) is related to his service-connected bilateral pes planus and bilateral knee disabilities.  Specifically, the Veteran stated that he has had back pain for as long as he has had flat feet. 


FINDINGS OF FACT

1.  The Veteran has sought formal medical treatment for lower back pain continuously since 1993.  

2.  Medical treatment records document a current diagnosis of degenerative disc disease at L5-S1. See July 2007 VA treatment records.  

3. In a May 2007 statement, the Veteran stated that he experienced leg, knee, and back pain for as long as he has had flat feet.

4.  A November 2006 VA clinician noted that "[the Veteran] does suffer from
chronic knee and back pain secondary to his flatfoot deformity aggravated with worn inserts."

5.  An April 2009 VA consultation report noted "I explained to him that it is a possibility because of the flat-footedness deformity his gait would be abnormal . . . ." 

6.  March 2010 progress notes recorded an antalgic gait related to knee pain.

7.  An August 2017 VHA specialist stated that medical literature supports a correlation between pes planus and anterior knee or intermittent low back pain.  Medical literature also indicates that "hyperpronation (pes planus) can be associated with mechanical pain."  Given this research, the August 2017 VHA specialist concluded that it "is at least as likely as not that the patient's lumbar condition was aggravated by either his bilateral pes planus condition or bilateral knee conditions." 

9.  The Veteran's lumbar spine condition was aggravated beyond the baseline level of severity by either his service-connected bilateral pes planus or his bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine condition have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



ORDER

Service connection for a lumbar spine condition, to include degenerative joint and disc disease of the lumbar spine, is granted. 





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


